Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 1 of 16 PageID #: 111




                              Exhibit E
                          Claim Chart – ’532 Patent
             Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 2 of 16 PageID #: 112
Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo



  US Patent 6,473,532 Versus Moto G7 Power Smartphone Video Recording




                                                                                                     1
                Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 3 of 16 PageID #: 113
 Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo




6. A method of visual lossless encoding of frames of a video signal, the method comprising steps of:


     spatially and temporally separating and analyzing details of said frames;


     estimating parameters of said details;


     defining a visual perception threshold for each of said details in accordance with said estimated
         detail parameters;


     classifying said frame picture details into subclasses in accordance with said visual perception
         thresholds and said detail parameters; and


     transforming each said frame detail in accordance with its associate subclass.




                                                                                                         2
                Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 4 of 16 PageID #: 114
  Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

  Claim 6
                https://www.gsmarena.com/motorola_moto_g7_power-review-1889p5.php


A method of
visual
lossless
encoding of
frames of a
video signal,
the method
comprising
steps of:




                                                                                                       3
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 5 of 16 PageID #: 115
  Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

    Claim 6
                     https://slhck.info/video/2017/02/24/crf-guide.html
                                                                          {Note: G7 Power video is encoded with “Constant Rate
A method of                                                               Factor” (CRF) of ~16, from bit rate of of 17 Mpbs and 1080p.}

visual lossless
encoding of
frames of a
                      {Note: Logarithmic scale}




video signal,
                                                                                                                           17
the method
comprising
steps of:
                                                                               ~16

                                                                                                                           17




                                                  ~16                          ~16
                                                                                                        {Note: The G7 Power was
                                                                                                        using 1080p in example
                                                                                                        above}

                                                                                                                                   4
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 6 of 16 PageID #: 116
  Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

    Claim 6
                     https://slhck.info/video/2017/02/24/crf-guide.html


A method of                {Note: H.264 video is encoded with “Constant Rate Factor” (CRF) of ~16, from bit rate of of 17 Mpbs
                           and 1080p, using data from example video “ElFuente” in slide above}
visual lossless
encoding of
frames of a
                                                                                                                                 17
video signal,
                     {Note: Logarithmic scale}




the method
comprising
steps of:



                                                  ~16
                                                 15




                                                                                                                                 5
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 7 of 16 PageID #: 117
  Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

    Claim 6
                     https://trac.ffmpeg.org/wiki/Encode/H.264   {Note: Video from Lumix GH3 camera is encoded with “Constant
                                                                 Rate Factor” (CRF) of 16 or better. A CFR of 16 or better is
                                                                 “visually lossless” }
A method of
visual lossless
encoding of
frames of a
video signal,
the method
comprising
steps of:




                                                                                                                          6
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 8 of 16 PageID #: 118
  Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

    Claim 6
                     H.264/MPEG-4 AVC is the latest international video coding standard. It was jointly developed by the Video Coding
                     Experts Group (VCEG) of the ITU-T and the Moving Picture Experts Group (MPEG) of ISO/IEC.

A method of          In the process of designing the FRExt amendment, the JVT was able to go back and re-examine several prior
                     technical proposals that had not been included in the initial standard due to scheduling constraints. Specifically,
visual lossless      these included:
                     -> Supporting an adaptive block-size for the residual spatial frequency transform,
encoding of          -> Supporting encoder-specified perceptual-based quantization scaling matrices, and ITU-T H.264 (06/2019)
                     -> Supporting efficient lossless representation of specific regions in video content.
frames of a
video signal,        The coded representation specified in the syntax is designed to enable a high compression capability for a desired
                     image quality. With the exception of the transform bypass mode of operation for lossless coding in the High 4:4:4
                     Intra, CAVLC 4:4:4 Intra, and High 4:4:4 Predictive profiles.
the method
comprising
steps of:
                                                                                                              http://www.fastvdo.com/spie04
                                                                                                              /spie04-
                                                                                                              h264OverviewPaper.pdf




                                                                                                                                              7
                 Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 9 of 16 PageID #: 119
   Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

  Claim 6
                https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items   pg. 3


spatially and
temporally
separating
and
analyzing
details of
said frames;




                                                                                                                   8
                Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 10 of 16 PageID #: 120
   Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

  Claim 6
               https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items   pg. 11


estimating
parameters
of said
details;



                                                                                                                   Pg.
                                                                                                                   40




               {Note:
               “High Profile”,
               and others}




                                                                                                                     9
                Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 11 of 16 PageID #: 121
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,473,532 by Lenovo

  Claim 1
               G7 Power records with H.264 and “High Profile”:


estimating     https://www.phonearena.com/phones/Motorola-Moto-G-Power_id11349

parameters
of said
details;




               “High Definition” uses the H.264 “High Profile”: https://www.rgb.com/h264-profiles




                                                                                                        10
                Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 12 of 16 PageID #: 122
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,473,532 by Lenovo

  Claim 1
                https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 286
estimating
parameters      The “High Profile” includes the use of bit_depth_luma and bit_depth_chroma:

of said
details;




                                                                                                                   11
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 13 of 16 PageID #: 123
     Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

     Claim 6
                   https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items
defining a
visual                                                                                                        Pg. 201
                                                                                                                - 202
perception
threshold
for each of
said details
in
accordance
with said
estimated                                                  {Note: The threshold values of
                                                           alpha and beta are based on
detail                                                     bit_depth parameters for both
                                                           chromacity (symbolized by c) and
parameters;                                                luminance (symbolized by y)). }




                                                                                                                    12
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 14 of 16 PageID #: 124
     Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

     Claim 6

defining a                                      Pg. 202               https://www.itu.int/rec/dologin_pub.asp?lang=e&id=
                                                                      T-REC-H.264-200711-S!!PDF-E&type=items
visual
perception
threshold
for each of
                                                                                                           Pg. 67-68
said details
in
accordance
with said
estimated
detail
parameters;




                                                                                                                       13
                  Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 15 of 16 PageID #: 125
   Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

   Claim 6

classifying        G.8.7.4.2 SVC filtering process for a set of samples across a horizontal or vertical block edge …
                                                                                                         Pg. 498-499
said frame
                                                                        {Note: First subclass}
picture details
into
subclasses in
accordance
                                                         {Note: Second subclass}
with said
visual
perception
thresholds
and said                                                                                                      Pg. 202

detail
parameters;
                                                                          https://www.itu.int/rec/dologin_pub.asp?lang=e&id=
and                                                                       T-REC-H.264-200711-S!!PDF-E&type=items



                                                                                                                          14
                Case 1:21-cv-00227-UNA Document 1-5 Filed 02/18/21 Page 16 of 16 PageID #: 126
   Preliminary Claim Chart Showing Infringement of Claim 6 of the U.S. Patent No. 6,473,532 by Lenovo

     Claim 6

transforming                                                                                           Pg. 129

each said frame
detail in
                          …
accordance with                                                                                        Pg. 133

its associate
subclass.




                         …       {Note: subclasses for p’ and q’ output in slide 11 are used in many
                                 additional transformations of frame details }




                                                                                                             15
